Citation Nr: 0113638	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-14 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for an 
acquired psychiatric disorder including schizophrenia.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder including schizophrenia. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) with the 
New Jersey Army National Guard from May 12, 1971 to September 
20, 1971, from May 20, 1972 to June 3, 1972, and from May 19, 
1973 to June 3, 1973.

The appeal arises from the April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, determining that new and material 
evidence had not been submitted sufficient to reopen a claim 
for service connection for a psychiatric disorder. 

In the course of appeal, the veteran testified before the 
undersigned member of the Board at a March 2001 hearing at 
the RO.  The claims folder contains a transcript of that 
hearing.


FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric 
disorder in a January 1977 rating decision.  

2.  In March 1998 and April 1998 rating decisions, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
psychiatric disorder.  

3.  Evidence received since the last final decision by the RO 
in April 1998 is new and so significant that it must be 
considered in order to fairly decide the veteran's claim for 
service connection for an acquired psychiatric disorder 
including schizophrenia on the merits.


CONCLUSION OF LAW

New and material evidence has been received since the RO 
decision in April 1998 denying service connection for an 
acquired psychiatric disorder including schizophrenia; the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156 (a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that once a denial of service connection has become final the 
claim cannot subsequently be reopened unless new and material 
evidence has been presented.  The Board must perform a two-
step analysis when the veteran seeks to reopen a claim based 
on new evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  The language of 3.156(a) itself is to be 
used to determine if evidence submitted since the last prior 
final denial is new and material, so as to warrant reopening 
the claim.  See Hodge v. West, 155 F. 3d. 1356 (1998).  

The RO originally denied service connection for a psychiatric 
disorder in January 1977, on the basis that a psychosis was 
not clinically identified until many years post service.  In 
March 1998 and April 1998 decisions, the RO found that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a psychiatric 
disorder.  

The last final decision prior to the currently appealed claim 
was the April 1998 RO decision, in pertinent part finding 
that new and material evidence had not been submitted to 
reopen the claim.  That decision became final due to the 
veteran's failure to timely submit a notice of disagreement.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (2000).

At the time of that last prior final denial in April 1998, 
the evidentiary record informed that the veteran had been 
hospitalized at Trenton Psychiatric Hospital from November 
1973 to March 1974, with an assigned diagnosis acute 
schizophrenic episode, and from March 1975 to April 1975, 
with assigned diagnoses personality disorder, alcoholism, and 
substance abuse.  Also prior to that April 1998 decision, the 
claims folder contained an August 1975 VA psychiatric 
examination, with the examiner diagnosing schizophrenia, 
paranoid type, in partial remission.  The claims folder also 
then contained private medical records over several years 
through the early 1990's, documenting treatment for a 
psychiatric disorder including diagnosed schizophrenia.  The 
veteran had not testified at a hearing regarding his claim 
prior to the April 1998 RO decision.  

Evidence added to the claims folder subsequent to the April 
1998 RO decision included service medical and personnel 
records not previously contained within the claims folder, 
additional post-service private medical records including for 
ongoing treatment of diagnosed schizophrenia, and a 
transcript of the veteran's testimony at a Board hearing at 
the RO in March 2001.  

Service records added to the claims folder subsequent to the 
April 1998 RO decision reveal that the veteran was 
administered mental aptitude tests in January 1971, and that 
he was not then determined to be of insufficient mental 
aptitude for New Jersey Army National Guard service.  The 
veteran's National Guard service records indicate that he had 
periods of active duty for training (ACDUTRA) from May 12, 
1971 to September 20, 1971, from May 20, 1972 to June 3, 
1972, and from May 19, 1973 to June 3, 1973.  

A New Jersey National Guard DODNJ Form 25, Request for 
Separation of Enlisted Man, dated June 1974, also added to 
the claims folder after the April 1998 RO decision, specified 
"mental deficiency (retardation)" and "situational 
depression" as reasons for discharge from New Jersey 
National Guard membership.  A medical disqualification letter 
from the Adjutant General of the New Jersey Army National 
Guard informs that the veteran was discharged from the 
membership effective July 1974, on the basis of medical 
disqualification.

The new evidence added to the claims folder subsequent to the 
April 1998 RO decision adds support to the veteran's 
contention that he developed an acquired psychiatric disorder 
irrespective of mental deficiency during ACDUTRA from May 20, 
1972 to June 3, 1972, or during ACDUTRA from May 19, 1973 to 
June 3, 1973.  The veteran testified to hospitalization at 
the Army Hospital at Fort Drum, New York during the period of 
ACDUTRA in June 1973, though no efforts were made 
specifically to obtain records of that hospitalization.  The 
new evidence is so significant that they must be considered 
together with all the evidence of record in order to fairly 
decide the claim on the merits.  Reopening of the claim is 
therefore warranted.  38 C.F.R. § 3.156(a) (2000).  


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder including schizophrenia is 
reopened, and to that extent the appeal is granted.


REMAND

The claims folder contains a summary from a November 1973 to 
March 1974 hospitalization at Trenton State Hospital.  The 
report noted a history of a "nervous breakdown" for which 
the veteran had been hospitalized at Camp Drum Hospital.  It 
was noted that the veteran had ongoing symptoms including 
fits of anger, becoming violent, and talkativeness.  The 
veteran's sister reported that the veteran had talked of 
suicide.  Upon admission the veteran appeared somewhat 
confused, with conversation vague, evasive, and 
circumstantial.  It was noted that the veteran appeared to 
have poor contact with reality, with at times somewhat 
irrational behavior.  He also appeared somewhat delusional.  
The veteran admitted a past history of sniffing glue, smoking 
marijuana, and occasionally using alcohol.  The veteran had 
no insight into his condition and his judgment was markedly 
impaired.  The veteran remained somewhat paranoid and 
delusional during the first few weeks of hospitalization, 
though after a month of hospitalization his mental condition 
improved.  Treatment medications included Thorazine, Navane, 
and Artane.  In the course of treatment the veteran ceased to 
be delusional and became in fairly good contact with reality.  
At the time of release the veteran did not appear overtly 
psychotic.  He was advised to continue use of prescribed 
medications, and to seek ongoing outpatient treatment.  The 
final diagnosis was acute schizophrenic episode, in 
remission.  Prognosis was guarded.  

The claims folder also contains a March 1975 to April 1975 
hospitalization record from Trenton State Hospital, where a 
psychosis was not diagnosed.  However, the veteran was then 
treated with Thorazine and Artane, and the hospitalization 
was in association with a criminal charge of assault and 
battery, with the veteran on detainer from the Hudson County 
Jail.  The veteran's prior history of psychiatric symptoms 
and the possibility of an ongoing psychosis was not 
addressed.  Instead the examining physician diagnosed a 
personality disorder, alcoholism, and drug dependence.

At an August 1975 VA psychiatric examination, the veteran 
reported that he joined the New Jersey National Guard in 
March 1971, and that he went to meetings during the first 
year and camp for two weeks every year.  He reported that at 
Camp Drum, New York, in May 1972 he had a nervous breakdown 
and was hospitalized at Camp Drum for two days, following 
which he returned home.  He reported that upon returning home 
he was "a zombie" and he did not wish to eat and did not go 
out of his house for a week.  The veteran denied having a 
pre-service medical history.  He reported that he was an 
inpatient at Trenton Psychiatric Hospital from November 1972 
to January 1973.  He reported that at that time he heard 
voices and was afraid of people, and he was then treated with 
medication.  He reported that thereafter beginning in January 
1973 he was treated for two months at Mt. Carmel Guild in 
Jersey City.  He reported that thereafter until March 1975 he 
was treated once per week by a psychiatrist at St. Francis 
Hospital in Jersey City, with continuing medication.  He 
reported that he was an inpatient at Trenton Psychiatric 
Hospital from March 1975 to May 1975, and received 
medication.  He reported that at the time of that 
hospitalization he was paranoid and thought people were after 
him and trying to kill him.  He reported that since May 1975 
he went to a day treatment center from 9:30 a.m. to 3:30 p.m. 
Monday through Friday at the Mental Health Center of the 
Medical Center in Jersey City, with group therapy once a 
week, individual treatment by a psychiatrist once a week, and 
medication.  He reported that he always needed to be on 
medication.  The veteran reported an intermittent work 
history as an order picker and as a truck driver, but with no 
employment since January 1975, in part due to his inability 
to lift anything heavy due to his back disorder.  The veteran 
complained currently of having poor appetite with weight loss 
in the last year, difficulty sleeping at times, frequent 
dizziness, various physiological difficulties, and difficulty 
breathing at times.  The examiner noted tremulousness, hand 
tremors, expressions of fears of others, restlessness, and 
insomnia.  The veteran was well oriented with fairly good 
memory and fairly good grasp of information, but insight was 
poor.  The examiner diagnosed schizophrenia, paranoid type, 
in partial remission. 

At the March 2001 hearing before the undersigned Board member 
at the RO, the veteran testified that he had no mental 
problems prior to military service.  He testified that he 
passed out in the course of a gas mask drill, during two 
weeks of National Guard training from May 1973 to June 1973, 
when the filter cartridges were missing from his gas mask.  
He added that in the drill he had passed out and then was 
found wandering aimlessly.  He testified that after the 
incident he was taken to the Army hospital a Fort Drum for 
three or four days of inpatient treatment.  He testified that 
thereafter he returned home and his family noted his markedly 
changed behavior - that he was "walking around the house 
like a zombie." (hearing transcript, p. 11)  He testified 
that he was next treated at Trenton State Psychiatric 
Hospital as an inpatient on a few occasions, and thereafter 
he was treated on either an inpatient or an outpatient basis 
at Jersey City Medical Center.  He testified that currently 
he suffers from depression and violent thoughts.  

The claims folder does not contain a record of the veteran's 
hospitalization at Fort Drum in May or June of 1972, or May 
or June of 1973, and does not contain the Army Medical Board 
examination upon which the discharge from New Jersey Army 
National Guard membership was based and wherein diagnoses of 
"mental deficiency (retardation)" and "situational 
depression" were made.  The claims folder also does not 
contain records of treatment for two months at Mount Carmel 
Guild beginning in 1973 or 1974; does not contain records of 
treatment by a psychiatrist at St. Francis Hospital in Jersey 
City beginning sometime between 1972 and 1975, and does not 
contain records of treatment at the Mental Health Center of 
Jersey City beginning in 1974 or 1975.  The Board has here 
indicated a larger time window for these records than was 
reported by the veteran because the veteran variously stated 
that his psychiatric disorder began during his period of 
active duty for training from May 20, 1972 to June 3, 1972, 
or his period of active duty for training from May 19, 1973 
to June 3, 1973.  The discrepancy presents the difficulty 
that these treatments, which presumably were after the onset 
of the psychiatric disorder and which, by the veteran's own 
statements, did not overlap in time, occurred at an 
undetermined time though at a reported definite chronology.  
Because there is a reasonable possibility that these records 
may further the veteran's claim, they must be obtained.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).
 
Also at the March 2001 hearing, the veteran testified that he 
had been receiving Social Security Disability benefits for 
the past 15 years for his mental disorder.  The Court has 
held that where a veteran is in receipt of Social Security 
disability benefits, the medical records underlying that 
award are relevant to issues such as those on appeal here.  
Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak v. 
Derwinski, 2 Vet App 363 (1992).  As such, these medical 
records must be obtained for association with the claims 
folder.  

The Board notes that the veteran also reported that he 
underwent psychiatric hospitalization at Trenton State 
Psychiatric hospital from November 1972 to January 1973.  
However, it seems likely that the veteran has simply provided 
the wrong dates of such hospitalization, as the summary from 
the veteran's hospitalization at Trenton State Psychiatric 
Hospital from November 1973 to March 1974, informs that this 
was the veteran's first admission to that facility.  The 
Board notes in this regard that the veteran's inconsistence 
regarding the year in which he was reportedly hospitalized at 
Fort Drum (either 1972 or 1973).  Hence, the Board is of the 
opinion that no earlier hospitalizations (earlier than 
November 1973) were undergone at the Trenton State 
Psychiatric Hospital, and no such earlier records need be 
sought from that facility.  
 
The veteran should also be afforded a VA examination, with an 
opinion as to the etiology of the veteran's psychiatric 
disorder as related to the veteran's periods of ACDUTRA.  
Veterans Claims Assistance Act of 2000.

The case is therefore REMANDED to the RO for the following 
development:

1. The RO should obtain and associate 
with the claims folder any decision 
awarding the veteran Social Security 
disability benefits or Supplemental 
Security Income benefits, and the 
medical records underlying any such 
decision.

2.  After obtaining appropriate 
authorization and releases from the 
veteran, the RO should obtain records of 
treatment for two months at Mount Carmel 
Guild beginning in 1973 or 1974; records 
of treatment by a psychiatrist at St. 
Francis Hospital in Jersey City  
beginning some time between 1972 and 
1975; and records of treatment at the 
Mental Health Center of the Medical 
Center in Jersey City beginning in 1974 
or 1975.  All records and responses 
received should be associated with the 
claims folder.  

3.  The RO should obtain all service 
medical records and all service 
personnel records associated with the 
veteran's membership with the New Jersey 
Army National Guard.  If these records 
do not include a record of 
hospitalization at the Army Hospital at 
Fort Drum, New York, the RO should make 
appropriate inquiries to the Army 
Hospital at Fort Drum, to the New Jersey 
Army National Guard, and to the National 
Personnel Records Center, and attempt to 
obtain any records of the veteran's 
hospitalization at the Army Hospital at 
Fort Drum during either May or June of 
1972, or May or June of 1973.  The RO 
should also obtain the Army Medical 
Board examination report which was the 
basis of the veteran's medical discharge 
from the Army National Guard of New 
Jersey in July 1974.  All records and 
responses received must be associated 
with the claims folder.  

4.  Thereafter the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disorder, including 
schizophrenia.  All clinical findings 
should be reported in detail.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed.  
The examiner should diagnose any current 
psychiatric disability, and provide an 
opinion as to whether it is at least as 
likely as not that the disability began 
during the veteran's period of active 
duty for training (ACDUTRA) from May 12, 
1971 to September 20 1971, or during his 
period of ACDUTRA from May 20, 1972 to 
June 3, 1972, or during his period of 
ACDUTRA from May 19, 1973 to June 3, 
1973, or increased in severity during one 
of the latter two ACDUTRA periods; or 
whether the psychiatric disability is 
otherwise related to any of the three 
periods of ACDUTRA. 

5. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

6.  Thereafter, the RO should readjudicate 
the appealed claim of entitlement to 
service connection for an acquired 
psychiatric disorder including 
schizophrenia.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data, to comply with newly enacted law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals


 



